Per Curiam.

Damages based on rental value and measured by such loss of store use, whether of the entire store or only of part, as directly resulted from the delay should have been considered. Believing plaintiff’s testimony the jury might have also considered, in view of the circumstances as he stated them, how much of his time was necessarily caused to be lost by the alleged breach and the amount in which he should be compensated therefor. Necessity for employing a helper before the actual opening or for keeping him idle was not shown, and upon the record presented the sum paid the helper was not an element of damage.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellants to abide the event.
All concur; present, Guy, Gavegan and Mitchell, JJ,
Judgment reversed and new trial ordered.